 

 

Case 2:19-cv-02374-KJM-JDP Document 70 Filed 04/12/21 Page 1of9

Garrison Jones :

Plaintiff (Pro Se) : FY L En
P.O. Box 188911 ed
Sacramento, California 95818 APR 1 9 2021

garrison.jones@outlook.com EASTERK US 8. Disy
Disy, oer
U.S. DISTRICT COU en OF cai Se
UIVOE LERR

EASTERN DISTRICT OF CALIFORNIA

 

 

GARRISON JONES Case No.: 2:19-cv-02374
Plaintiff, KJM-JDP
Vv.
JURY TRIAL
VELOCITY TECHNOLOGY DEMANDED
SOLUTIONS LLC et al
Defendants Date Action filed: Nov 25,
2019
Date set for trial: NONE

 

 

Plaintiff Status Report

Pursuant to the Court’s Order, Plaintiff Garrison Jones does hereby submit his status
report to the court.

The case before the court is related to the termination of the plaintiff while on
Approved FMLA medical leave by the defendants Velocity Technology Solutions.

For over 3 % years the defendants and their counsel from Ogletree, Deakins, Nash,
Smoak & Stewart, P.C have adamantly falsely claimed and have went back and forth
with claims that the plaintiff was not eligible for FMLA and that he had not been
terminated despite all of the undisputable documentation and events that showed he
had been approved for FMLA by Velocity and that he had been terminated.

 
 

 

Case 2:19-cv-02374-KJM-JDP Document 70 Filed 04/12/21 Page 2 of 9

In defense counsel dkt 62 filed on November 13, 2020 they have finally admitted that
the plaintiff was terminated however, now via the doctrine of “after-acquired
evidence” they are now claiming justification based on misconduct.

The defendants has in the past falsely accused the plaintiff more than 5 times of
multiple allegations and claims only to find that they were all false and via the appeal
procedures the plaintiff has obtained rulings/decisions and had all of them reversed,
overturned and denied.

This so called defense is being made after 3 2 years and in response to the fact that
the plaintiff uncovered (via FOIA Request to Department of Labor) that the

defendants and their counsel from Ogletree, Deakins, Nash, Smoak & Stewart, P.C,
planted a false fabricated FMLA complaint in the files of the US Department of Labor
on July 19, 2018.

They impersonated the plaintiff and filed this false complaint that they subsequently
used as inducement by fraud and misrepresentation lured the plaintiff into an illegal
agreement and release.

They used personal identifying information they had available to them at that time
and insisted that the intake person include it in the Complaint to make it appear
authentic and appear that it was indeed the plaintiff who filed this complaint, a tactic
they had used earlier where they impersonated the plaintiff in a conversation with
AZDES confirming a false FMLA confirmation complaint filed by the defendants on
May 7, 2018.

However, upon close review of the complaint after he received the request via email
from the US department of Labor several glaring issues surfaced.

At the time of the false fabricated complaint, the plaintiff had a month prior changed
his cell number of 17 years because of repeated harassing calls by Velocity and the
address in the complaint was also incorrect, it was taken from court records and was
not the current address of the plaintiff.

The plaintiff submitted his cell phone bill and bank statement to the US Department
of Labor, along with documents showing that Velocity and attorneys from Ogletree,

-_2-

 
ee COoOlUNCOl Ol NSD

Ww

ao nN SN

 

 

Case 2:19-cv-02374-KJM-JDP Document 70 Filed 04/12/21 Page 3 of 9

Deakins, Nash, Smoak & Stewart, and P.C had done this before as an illustration of
fraud they had committed against this federal agency.

Upon reviewing this evidence, the US Department of Labor issued a “retraction”
stating that based on the complaint and evidence submitting by the plaintiff they noted
that there was no complaint made or filed by the plaintiff Garrison Jones against
Velocity Technology Solutions.

The defendants as their normal pattern, abandoned this FMLA complaint issue as they
have done previously with all the other issues they presented with the intent to
mislead the court and moved onto other false fabricated and or irrelevant issues as
they have yet again, been caught committing fraud upon this court by bringing known
fabricated evidence from a prior federal proceeding into this court after they had been
briefed by other Ogitree Deakins attorneys as to the fabricated complaint, the release
and the illegal agreement. They also in conspiracy with those attorneys began to
make flagrant false claims of duplicity, bring up the agreement and settlement letters.

 

However, all the time they never produced a single document as proof.

Upon closer review of the settlement agreement it was noticed that they planted a
FMLA complaint in the agreement that was the only such complaint that did not have
a charge or complaint number.

 

WHEREAS, a dispute exists regarding Jones’ employment with the Company and the
ending thereof effective August 16, 2018, including the allegations and claims that were
made or that could have been made in Equal Employment Opportunity Commission
Charge Nos. 440-2018-05157, 35A-2018-00231, and 540-2018-001834, Arizona Civil
Rights Division Charge No. P18-0058, Illinois Department of Labor Charge No. 18P-
095, and the FMLA charge filed with the United States Department of Labor,
(collectively, the “Charges”), and the lawsuit filed in United States District Court
Northern District of Illinois titled Jones v. Velocity Technology Solutions, Inc., et al., No.
1:18-cv-03288 (the “Lawsuit”).

 
_—

Case 2:19-cv-02374-KJM-JDP Document 70 Filed 04/12/21 Page 4 of 9

Also after close review of the settlement letter the plaintiff noticed confirmed as well
that he did not recall signing a Department of Labor release letter. In retrospect he
now sees that it was inserted among other legitimate complaints he did file and that
they had inserted the fabricated FMLA release letter amongst them.

- Fo Oo Oo YN DBD UV FP WD NY FY CO CO Boe NI DBD non Se WY NY

aon NN CN SP UY NY

 

 

August 16, 2018

US. Department of Labor
Wage and How Divuston
219 § Dearborn
Wheaton, ILhnois 60187

Re: DOL Complaint
To Whom It May Concem:

Please accept this letter as my request to withdraw my DOL Complaint, dated May
22, 2018, which I have attached to this letter. The Parties have entered into a settlement
agreement that fully resolves the concerns and allegations raised im my Complamt. Your

prompt and responsible attention to processing this permanent withdrawal is greatly
appreciated.

Sincerely.

Garrison Jones

3439497 1.1

 
SF Oo CO “OO DO OH Re OW ND

he orlUlUlUCOUlUlCUCOCUMUMNMNS DN i eee El

~a NHN a Ee W

 

 

Case 2:19-cv-02374-KJM-JDP Document 70 Filed 04/12/21 Page 5of9

All of the release documents were created by Ogltree Deakins attorneys as illustrated
above where their document tracking number in the bottom right hand corner
illustrates. None of these were created by the plaintiff.

As well the release letter for the US department of Labor was the intended target of
the inducement as it was recognized early on that this was the most serious of the
issues related to the plaintiff employment as Velocity had no lawful reason to
terminate him while on FMLA.

You can also see that they letter was improperly addressed as it has the department of
Labor in Wheaton, Illinois 60187 when in fact it is located in downtown Chicago as
well the release letter is for the release of an FMLA complaint on May 22, 2018

a record that does not exist in the files of the US department of Labor.

This is the “trifecta of fraud” that was committed by the defendants and their
attorneys that they were now facing.

It was the intent to use this fabricated complaint as protection in the event of future
litigation of an FMLA complaint.

The problem was that the plaintiff was the one who discovered it before the
defendants or their counsel got the opportunity to present it to any court.

Knowing that they have been caught again with documented proof of fraud upon this
court the defendants and their counsel arrogant that even though they have been

caught committing fraud against the federal government think that they can somehow
misdirect the courts attention away from all of these fraudulent events and documents
and still somehow come out “roses”.

 

 
oOrUlUNUMmUlUCOOUMN CUNO RWG Nl hl Cc Ol lM DH ON

Ww NI —

ao vn nn wn

 

 

Case 2:19-cv-02374-KJM-JDP Document 70 Filed 04/12/21 Page 6 of 9

In DKT 43 defense counsel Anthony Decristoforo stated the plaintiff mad
unsupported allegations of fraud and conspiracy. Well what do you call the planting
of evidence in the files of a federal government agency along with fabricated,
documents and letters if not fraud and conspiracy?

 

The plaintiff has gone above the preponderance of evidence and reasonable doubt in
illustrating tot the court that both Velocity and Ogltree Deakins are involved in a deep
intricate conspiracy where now they have used the federal government as a conduit of
that conspiracy.

8 || Plaintiff does not plead any facts to support these claims and therefore they must be dismissed.

O

Plaintiff further asserts several baseless and unsupported allegations of fraud and conspiracy
10 || against Velocity and its outside counsel, indicating that their defense of this litigation constitutes a
11 || “fraud upon the court.” Again, Plaintiff offers no factual support for these claims and they must be

12 |] dismissed.

Settlement Offer

Despite all of the undisputable evidence of fraud the plaintiff via email and letter to
Velocity and Ogltree Deakins made a settlement offer knowing that they were so
arrogant and would not respond. I submit to the court confirmations that both
attorneys received and read the settlement offer on Mar 28, 2021

 

g i Smith, Paul ... Read: SETTLEMENT LETTER VELOCITY NAVISITE Sun 3/28/2021 8:.. 77
This transmission is intended only for the proper reciptent(s). It is confidential anc may contain
attorney-chent privileged information. if you are not the proper recipient, please notify the sender
immediately and delete this message. Any unauthorized ...

}*

(hy DeCristofor... Read: SETTLEMENT LETTER VELOCITY NAVISITE Sun 3/28/2021 7... FT oe
This transmission is intended only for the proper recipient(s}. ft is confidential and may contain
attorney-client privileged information. if you are not the proper recipient, please notify the sender
immediately and delete this message. Any unauthorized ...

&,.
rv OND ON DO i POs i NYllUlLESl ll Olle NS OD ie ea

mS NY NWN Te SF WY WY

 

 

Case 2:19-cv-02374-KJM-JDP Document 70 Filed 04/12/21 Page 7 of 9

It has always been the position of Velocity and Ogltree Deakins of avoidance.

They both are in complete denial of the facts as well of all the seriousness of their
criminal actions, fraud. Both are in complete denial of the ramifications of this case
as well as the violations of state and federal law they both have committed.

It is the duty of the plaintiff to also inform the court that in parallel of this civil
Action that the plaintiff has imitated criminal actions and complaints against both
Velocity and Ogltree Deakins.

They have for now over 4 2 years been on a path of criminality and has put the
plaintiff and his family in fear of their lives because they are aware of the
ramifications and penalties of their actions and as such the only way to resolve is to
take the life of the plaintiff so that he does not appear in court and prevent this ad the
Criminal prosecution from going any further.

The defendants now for over a year since they filed their appearance has not
responded or reached out to the plaintiff for any purpose and they never will, instead
they have hovered on exhibits submitted by the plaintiff like flies.

”n

The plaintiff will submit to the court a list of witnesses, federal agents, representative
from state agencies for trial.

Conclusion

It is apparent that any of the pre-trial proceedings will not convince them nor will they
comply with any such procedures. They have never submitted a single piece of
evidence, called a single witness nor have they appeared in open court to defend
Selves or their client. It is with these documented facts that the plaintiff move the
court to bypass all of these events and set the case for trial at its earliest Convenience.

 
nA FSF Ww WN Go Oo Fe “4s DO Hh SP WY NM

oOlUNUCOlUlUlUCUMCOUNSN OUND

 

 

Case 2:19-cv-02374-KJM-JDP Document 70 Filed 04/12/21 Page 8 of 9

April 7, 2021

Respectfully submitted,

 

Garrison Jones Plaintiff (Pro Se
P.O. Box 188911
Sacramento, California 95818
garrison.jones@outlook.com

 

CERTIFICATION

I hereby certify that the statements made in the forgoing Motion to compel thle

production of documents ns are true and correct, including all statements regarding a

efforts by the Plaintiffs to resolve this discovery matter without the need for litigation.

 

Garrison Jones Plaintiff (Pro Se
P.O. Box 188911

Sacramento, California 95818
garrison.jones@outlook.com

|

 
=_= OCU ONIN

a

oOo NSN SN

 

 

Case 2:19-cv-02374-KJM-JDP Document 70 Filed 04/12/21 Page 9of9

CERTIFICATE OF SERVICE

I hereby certify that on this [date] a copy of the forgoing [name of document]
was mailed, USPS to defendants

Velocity Technology Solutions
1901 Roxborough Road
Charlotte, North Carolina 28211

 

Garrison Jones Plaintiff Pro Se

Dated: March 12, 2021

 
